Citation Nr: 0703132	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  96-29 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
benefits under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel

INTRODUCTION

The veteran had active service from July 1942 to November 
1944.  He died in April 1992.  The appellant is his surviving 
spouse

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from January 1996 and January 1997 rating decisions 
of the New York, New York Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran died in April 1992; the certificate of death 
noted the immediate cause of death to be cardiopulmonary 
arrest due to or as a consequence of lung cancer.

2.  At the time of death, the veteran was service-connected 
for chronic dermatitis, major depression, right shoulder 
impairment, residuals of a pubic rami fracture, and residuals 
of a rib fracture, for which he was in receipt of a total 
disability rating based on individual unemployability.

3.  There is no competent medical evidence of record 
demonstrating a causal link between the veteran's fatal 
cardiopulmonary arrest and lung cancer and his active service 
or to any service-connected disability.

4.  The appellant's claim for DIC benefits under the 
provisions of 38 U.S.C.A. § 1151, was received in June 1996.

5.  There has been no demonstration by competent clinical 
evidence that the veteran's death from cardiopulmonary arrest 
and lung cancer was due to VA treatment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1103, 
1310, 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2006).

2.  The criteria for entitlement to DIC under 38 U.S.C.A. § 
1151 for fatal carcinoma as a result of VA treatment have not 
been met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.358 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of March 2003, July 2003, February 2004, June 2004, and June 
2006 letters from the agency of original jurisdiction (AOJ) 
to the appellant.  These letters informed the appellant of 
what evidence was required to substantiate the claims and of 
her and VA's respective duties for obtaining evidence, 
requested that she submit any evidence in her possession 
pertaining to the claims, and provided her with notice of the 
type of evidence necessary to establish a disability rating 
and an effective date in the event of award of benefits.  


In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the issues on appeal were 
decided and appealed prior to VCAA enactment.  Nevertheless, 
the Court in Pelegrini  noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini specifically 
noted that there was no requirement that the entire rating 
process be reinitiated from the very beginning.  Rather, the 
claimant should be provided VCAA notice and an appropriate 
amount of time to respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice letters was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the claims have been readjudicated 
thereafter, and the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of her claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private and VA 
treatment records, and VA examination reports.  Additionally, 
the claims file contains the appellant's statements in 
support of her claims.  The Board has carefully reviewed such 
statements and concludes that she has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claims.  Thus, based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
appellant in developing the facts pertinent to her claims.  
Essentially, all available evidence that could substantiate 
the claims has been obtained.

Legal Criteria and Analysis

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

1.  Service Connection for the Cause of the Veteran's Death

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service- 
connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2006).

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2006).
The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2006).  

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993). 

The debilitating effects of a service-connected disability 
must have made the veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service- 
connected condition was of such severity as to have a 
material influence in accelerating death.
In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(2006).

The appellant asserts that service connection is warranted 
for the cause of the veteran's death.  In order to establish 
service connection for cause of the veteran's death, the 
evidence must show that the disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to the cause of death.  In this 
case, it is not disputed that the veteran was service-
connected for numerous disabilities including:  chronic 
dermatitis, major depression, right shoulder impairment, and 
residuals of rib and pubic rami fractures.  He was in receipt 
of a total disability rating based individual unemployability 
because of his disabilities.
However, the evidence of record fails to establish that any 
of the veteran's service-connected disabilities caused or 
substantially or materially contributed to the cause of the 
veteran's death.  

In this regard, the veteran's April 1992 death certificate 
indicates that the immediate cause of his death was 
cardiopulmonary arrest due to or as a consequence of lung 
cancer.  Prior to his death, the record demonstrates that the 
veteran was diagnosed with, and sought treatment for lung 
cancer from January 1992 to his death in April 1992.  
However, as stated above, there is no competent evidence of 
record that establishes that the veteran's death from 
cardiopulmonary arrest and lung cancer was in any way related 
to any of the veteran's service-connected disabilities.  
Indeed, in a July 1996 letter, the veteran's treating 
physician indicated that the veteran's lung cancer was most 
likely caused by cigarette smoking, even though he had had a 
long interval in which he did not smoke.  Moreover, in 
October 1996 and June 2004 statements, a VA examiner, after a 
review of the veteran's claims file reported that treatment 
of the veteran's service-connected dermatitis with 
corticosteroids did not materially or substantially 
contribute to his death.  Similarly, in May 2005, another VA 
examiner reported that the veteran's death was caused by 
pneumonia as a result of lung cancer.  Therefore, in the 
absence of any competent evidence to the contrary, the Board 
must conclude that none of the veteran's service-connected 
disabilities caused or substantially or materially 
contributed to the veteran's death from cardiopulmonary 
arrest and lung cancer.

Moreover, the record does not demonstrate that direct service 
connection has been established for the veteran's terminal 
cardiopulmonary arrest and lung cancer.  His service medical 
records are silent for complaints of, or treatment for, any 
respiratory or pulmonary disability.  Indeed, the first 
clinical evidence of treatment for lung cancer was in 1992, 
many years after the veteran's 1944 separation from service.  
Additionally, there is no competent clinical opinion of 
record that causally relates the veteran's lung cancer or 
cardiopulmonary arrest to the veteran's active service.
Therefore, the Board must conclude that the veteran's death 
from cardiopulmonary arrest and lung cancer was not 
etiologically related to the veteran's service and a grant of 
service connection on direct basis is not warranted.

In conclusion, although the appellant asserts that the 
veteran's service-connected disabilities contributed to his 
death, she is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
of record, including various VA and private medical opinions, 
is of greater probative value than the appellant's statements 
in support of her claim.  Accordingly, the Board finds that 
the competent evidence of record fails to establish that the 
veteran's service-connected disabilities either caused or 
contributed substantially or materially to his death.  
Although, the Board is sympathetic to the appellant on the 
loss of her husband, and grateful for his service to this 
nation, the preponderance of the evidence is against a 
favorable decision for her claim.  The Board has considered 
the doctrine of giving the benefit of the doubt to the 
appellant, under 38 U.S.C.A. § 5107 (West 2002) and 38 C.F.R. 
§ 3.102 (2006), but it does not find that the evidence is of 
such approximate balance as to warrant its application.  
Accordingly, the appellant's claim for service connection for 
the cause of the veteran's death is denied.

2.  Entitlement to DIC pursuant to the provision of 
38 U.S.C.A. § 1151

It is noted that VA received the appellant's claim for 
compensation benefits pursuant to 38 U.S.C.A. § 1151 in June 
1996.  While legislation enacted on October 1, 1997, was 
amended to include the concept of the negligence of VA 
personnel, prior to October 1, 1997, pertinent law and 
regulation provided that no "fault" element was required in 
order to receive compensation benefits under Section 1151. 
VAOPGCPREC 40-97 holds that all claims for benefits under 38 
U.S.C.A. § 1151, filed before October 1, 1997, must be 
adjudicated under the provisions of Section 1151 as they 
existed prior to that date. As such, the appellant's claim 
must be adjudicated under the law and statutory provisions in 
effect prior to October 1, 1997.

Under 38 U.S.C.A. § 1151, when a veteran suffers injury or 
aggravation of an injury as a result of VA hospitalization, 
medical or surgical treatment, or examination and not the 
result of his own willful misconduct or failure to follow 
instructions, and the injury or aggravation results in 
additional disability or death, compensation under Chapter 11 
or DIC under Chapter 13 shall be awarded in the same manner 
as if the additional disability or death were service-
connected.  VA regulations implementing 38 U.S.C.A. § 1151 
are codified at 38 C.F.R. §§ 3.358 and 3.800 (2006).

Prior to October 1, 1997, Section (c) of 3.358 provided that 
in determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern: (1) it 
will be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith; (2) the mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment, or examination; and (3) 
compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.

"Necessary consequences" are those which are certain to 
result from, or were intended to result from, the examination 
or medical or surgical treatment administered.  Consequences 
otherwise certain or intended to result from a treatment will 
not be considered uncertain or unintended solely because it 
had not been determined at the time consent was given whether 
that treatment would in fact be administered.  38 C.F.R. § 
3.358(c)(1)(2)(3).

When determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury, each body part involved being 
considered separately.  Specifically, as applied to medical 
or surgical treatment, the physical condition prior to the 
disease or injury will be the condition which the specific 
medical or surgical treatment was designed to relieve.  
Compensation is not payable under 38 U.S.C.A. § 1151 for the 
continuance or natural progress of disease or injuries for 
which the training, or hospitalization, etc., was authorized.

In this case, the appellant contends that the veteran's death 
from cardiopulmonary arrest and lung cancer was due to the 
systemic corticosteroids VA examiners at VAMC Brooklyn 
prescribed to treat the veteran's service-connected skin 
disability.  However, the competent clinical evidence of 
record does not establish that the veteran's lung cancer or 
cardiopulmonary arrest was caused by any VA medical 
treatment, including the use of steroids to treat his chronic 
skin disability.  In this regard, in a July 1996 letter, the 
veteran's private treating physician stated that the steroids 
for the skin condition cannot be construed as a direct cause 
of the ultimate cause of the veteran's death--cancer.  
Likewise, in October 1996, a VA examiner, after a review of 
the veteran's claims file reported that "while 
corticosteroid treatment is known to cause various 
endocrinological complications, it is not known to be 
etiologically related to Carcinoma of the Lung...The veteran's 
treatment did not materially or substantially contribute to 
his death."  Similarly, in May 2005, a VA examiner, after a 
review of the veteran's claims file, indicated that the 
veteran's death was not related to systemic steroids. 

Significantly, in June 2004, Dr. D.J. N., Chief of 
Administrative Medicine, after a review of the veteran's 
claims file, stated that:

The use of steroids in the treatment of 
this veteran's dermatological condition 
played no role in his death as a result 
of lung cancer.  There is no scientific 
literature to support the claim that high 
dose steroids or maintenance steroids are 
a causative factor in the development of 
lung cancer.  The veteran's steroid 
treatment did not cause, contribute or 
hasten the veteran's death.  Steroids are 
often used in the regimen to treat lung 
cancer and there is no scientific 
documentation to suggest steroids can 
cause lung cancer.

The Board observes that in her July 1996 letter, the 
veteran's treating physician stated that "steroid use 
probably did play a role in the post-operative pneumonia that 
lead to [the veteran's] death.  However, the examiner did not 
provide any supporting clinical rationale for her opinion.  A 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999). Also, a medical opinion is inadequate 
when unsupported by clinical evidence.  Black v. Brown, 5 
Vet. App. 177, 180 (1995).  Therefore, the Board finds that 
her opinion is not probative, competent medical evidence.

In conclusion, although the appellant contends that the 
veteran's death from lung cancer and cardiopulmonary failure 
was due to medication prescribed by VA examiners to treat his 
dermatitis, she has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, her lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The clinical evidence of record, including 
various VA and private medical opinions, is of greater 
probative value than the appellant's statements in support of 
her claim.  Accordingly, the Board finds that the competent 
evidence of record fails to establish that the veteran's 
death from lung cancer and cardiopulmonary arrest was related 
to treatment received at a VA medical facility.  The Board 
has considered the doctrine of giving the benefit of the 
doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002) 
and 38 C.F.R. § 3.102 (2006), but it does not find that the 
evidence is of such approximate balance as to warrant its 
application.  Accordingly, the appellant's claim for 
entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 
is denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to dependency and indemnity compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


